Citation Nr: 1136764	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-33 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from April 1967 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

This case was previously before the Board in October 2009 and remanded for additional development.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the October 2009 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

 In April 2009, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has a bilateral hearing loss disability that is related to service.  


CONCLUSION OF LAW

A hearing loss disability was not incurred in, or aggravated by, active service, and may not be presumed, as an organic disease of the nervous sytem, to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in January 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.


The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a February 2008 examination with a March 2008 addendum opinion, and an April 2010 examination to obtain an opinion as to whether any hearing loss disability found in the examination was the result of service.  As noted in the October 2009 remand, the Board finds that the February 2008 examination and March 2008 addendum opinion are inadequate.  However, the April 2010 opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the April 2010 examination is adequate and that there has been substantial compliance with the October 2009 remand.  See Nieves-Rodriguez, 22 Vet. App. at 304.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as hearing loss, as an organic disease of the nervous system, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III.  Analysis

The appellant asserts that his bilateral hearing loss was caused by his exposure to loud noise while on active duty.  For the reasons that follow, the Board concludes that service connection is not warranted.

The appellant was evaluated in a VA audiological examination in April 2010.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
65
65
80
LEFT
10
15
55
55
55

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 94 percent in the left ear.  The April 2010 VA examiner diagnosed the appellant with mild to severe sensorineural hearing loss at 500 to 4000 Hertz in the right ear, and moderately severe sensorineural hearing loss at 2000 to 4000 Hertz in the left ear.  Pursuant to the standard set forth in 38 C.F.R. § 3.385, the record establishes that the appellant has a current bilateral hearing loss disability for VA purposes.  Therefore, the Board finds that the first element of a service connection claim, that of a current disability, has been met for the appellant's hearing loss  claim.

In evaluating the second element of service connection, that of in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a) provide that due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  The appellant asserts that he was exposed to loud noise during combat in Vietnam.  (April 2009 Board Hearing Transcript (Tr.) at p. 4)  He reported that he would fly in a Chinook helicopter two to three times a week to clear an area and explode landmines.  (Tr. at p. 4-5)  He reported that he would explode one to three landmines a day.  (Tr. at p. 5)  His Form DD 214 indicates that he was a combat engineer.  Based on this history, the Board finds the appellant was likely exposed to loud noise in-service.  However, for service connection to be granted, competent and credible evidence must show that the appellant's current hearing loss disability is at least as likely as not attributed to service.  

The appellant's service treatment records fail to show any complaints or findings indicative of hearing loss.  The appellant underwent a hearing examination in April 1967 before induction into service.  In the evaluation, pure tone thresholds, in decibels, converted from American Standards Associates (ASA) units to reflect the current International Standards Organization (ISO) and American National Standards Institute (ANSI) standard, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
5
LEFT
15
10
10
-
15

The evaluation indicates the appellant had normal hearing at the time of his entry into service.  

The appellant's service treatment records are entirely negative for any complaint, treatment, or diagnosis of hearing loss.  The appellant underwent another hearing examination at the time of his separation from the service in March 1969.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
-
0
LEFT
0
0
0
-
20

The results of the audiometric test indicate the appellant did not have hearing loss at the time of his separation from service.  Additionally, in a March 1969 report of medical history, the appellant denied having had hearing loss.

After service, the first reference to hearing loss is a September 2007 VA treatment record which reflects that the appellant was evaluated for an ear problem with loss of hearing on the right side.  An October 2007 VA treatment record reflects that the appellant had an auditory deficit of undetermined etiology.  Another October 2007 VA treatment record indicates that the appellant had a diagnosis of bilateral sensorineural type hearing loss with tinnitus.  The VA treatment record indicates that the appellant reported that he had long standing hearing loss that was getting worse and that he had much noise exposure in the past.

A February 2008 VA audiological examination report reflects that the appellant had mild to severe sloping sensorineural hearing loss in the right ear and moderate mid and high frequency sensorineural hearing loss in the left ear.  The examination report reflects that the appellant had a significant history of noise exposure post-service as well as a history of noise exposure in the service.  The history given by the appellant indicated that his hearing loss started 20 to 30 years ago.  

An April 2010 VA audiological examination report reflects that the VA examiner found that it was less than likely that the appellant's current hearing loss is the result of military noise exposure.  The VA examiner noted that hearing thresholds were with normal limits bilaterally on the enlistment audiogram and discharge audiogram.  When comparing the thresholds in 1967 to 1969, the VA examiner noted that there were no significant decreases in hearing acuity from enlistment to discharge, and that hearing thresholds were within normal limits bilaterally.  Given evidence of normal hearing acuity at discharge with no significant decreases in hearing thresholds from enlistment to discharge, the VA examiner found that it was less than likely that the appellant's current hearing loss was the result of military noise exposure.  The Board finds the VA examiner's opinion to be highly probative as the examiner reviewed the claims folder, including the appellant's service treatment records, conducted an audiological examination, and provided a full rationale for the opinion.  At the April 2010 VA examination, the appellant reported that he had a history of noise exposure in the military, but did not have a history of exposure to occupational noise.  

The appellant has expressed a belief that he has bilateral hearing loss that is causally related to active service, and that such hearing loss should be service-connected.  Although a lay person may be competent to report the etiology of a disability, hearing loss, which is confirmed by audiometric testing, is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that the probative value of any such opinion is outweighed by that of the April 2010 VA examiner, who has education, training and experience in evaluating the etiology of a hearing loss disability.  The VA examiner reviewed the appellant's claims folder and opined that it was less than likely that the appellant's bilateral hearing loss was related to noise exposure in service. 

The appellant is competent to comment on his symptoms, but not the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant may also report whether his symptoms have been continuous since service.  As noted above, at the February 2008 audiological examination, the appellant reported that his hearing loss started 20 to 30 years ago.  In an October 2008 substantive appeal, the appellant stated that he did state that his hearing loss began 20 to 30 years ago, but he should have said in service.  He stated that he did not realize he had been out of service for 40 years.  He stated that he submitted his service connection claim because the hearing loss started in service and his intended response was to show he has had hearing loss since service.  At the April 2009 Board hearing, the appellant further testified that he meant that 20 to 30 years ago, his hearing loss became a major issue in his life.  (Tr. at p. 3)  He stated that he noticed sensitivity to noise and hearing loss as far back as his combat experiences in Vietnam.  (Tr. at p. 4)  As noted above, there is no evidence of hearing loss until the September 2007 VA treatment record indicating the appellant reported right-side hearing loss.  The September 2007 VA treatment record was dated 38 years after the appellant's discharge from service.  The Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Although the appellant contended in his October 2008 substantive appeal and at the April 2009 hearing that he has had hearing loss since service, he told the February 2008 VA examiner that his hearing loss started 20 to 30 years ago.  In the October 2008 substantive appeal, the appellant acknowledged that he stated that his hearing loss began 20 to 30 years ago.  Thus, the appellant has made conflicting statements regarding the date of onset of his hearing loss, and there is no evidence of complaints of hearing loss until 38 years after his discharge from service.  Consequently, the Board finds the appellant's assertion of continuity of symptoms to be less than credible.  

The Board finds that a preponderance of the evidence is against a grant of service connection for bilateral hearing loss.  The evidence does not support a finding that there is a nexus between the appellant's current hearing loss and his exposure to loud noise in service.  The appellant's separation examination of March 1969 indicates he did not have hearing loss when he left the service.  There is no documentation of hearing loss in the record until September 2007, 38 years after his discharge from service.  Although the Board has considered the appellant's assertion that he has hearing loss as a result of exposure to noise in service, the Board finds the April 2010 VA examination report to be more probative.  

The Board has also considered whether presumptive service connection for chronic disease is warranted for hearing loss.  As noted above, hearing loss, as an organic disease of the nervous system, will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  In order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  The evidence of record does not establish any clinical manifestations of bilateral hearing loss within the applicable time period.  Inasmuch, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

In sum, the Board finds that the evidence is sufficient to establish that the appellant was exposed to loud noise in service.  Further, according to the findings of the April 2010 VA audiological examination, the appellant has current bilateral hearing loss disability for VA purposes.  However, the Board finds the evidence does not support a finding that the appellant's bilateral hearing loss was caused by exposure to noise in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Although the appellant has asserted that he has had hearing loss since service, for the reasons discussed above, the Board finds the appellant's statements to be less than credible.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for bilateral hearing loss.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


